GRAHAM, Judge.
 Facts found by the trial judge in determining questions of residency raised in a motion to remove a case on grounds of improper venue are conclusive on appeal if supported by competent evidence. Doss v. Nowell, 268 N.C. 289, 150 S.E. 2d 394. The findings made by the trial judge in this case are supported by the evidence and support his conclusion that plaintiff was a resident of Buncombe County when she filed this action. Upon this determination, Buncombe County is a proper venue for trial of the case. G.S. 1-82.
Defendant contends it was error for the court to consider evidence of events transpiring after plaintiff filed this action. We disagree. Plaintiff’s subsequent conduct in leasing an apartment, changing her mailing address to Buncombe County and enrolling her children in schools there tends to support her contention that she abandoned her former residence in Haywood County on 8 June 1971 and that Buncombe County has been her permanent residence since that time. See Bixby v. Bixby, 361 P. 2d 1075 (Okla. 1961).
Affirmed.
Judges Campbell and Vaughn concur.